Citation Nr: 0838584	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-27 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for bowel 
blockage with stomach pain. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a circumcision.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from June 1943 to January 
1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
bilateral hearing loss and tinnitus; and denied service 
connection for bowel blockage with severe stomach pain, and 
residuals of a circumcision because evidence submitted was 
not new and material.   

The veteran testified at an August 2008 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

On August 2008, prior to the promulgation of a decision in 
the appeal, the veteran informed the Board that a withdrawal 
of his appeal on issues of whether new and material evidence 
has been received to reopen the claims of entitlement to 
service connection for bowel blockage with severe stomach 
pain, and residuals of a circumcision is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the issue of whether new and material evidence 
has been received to reopen the claims of entitlement to 
service connection for bowel blockage with severe stomach 
pain, and residuals of a circumcision have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn his appeal on issues of whether new and 
material evidence has been received to reopen the claims of 
entitlement to service connection for bowel blockage with 
severe stomach pain, and residuals of a circumcision and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on those issues and 
they are dismissed.



ORDER

The appeal to reopen a claim of entitlement to service 
connection for bowel blockage with stomach pain is dismissed.

The appeal to reopen a claim of entitlement to service 
connection for residuals of a circumcision is dismissed. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008); 
McLendon v. Nicholson, 20 Vet App. 79, 83 (2007).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.

The veteran claims that he has current bilateral hearing loss 
and tinnitus due to in-service noise exposure.  Specifically, 
the veteran has reported being in close proximity to an 
explosion in service.  He reported buzzing in his ears after 
the explosion and the use of hearing aids since service.  The 
veteran indicated during his Board hearing that he had 
minimal post-service occupational noise exposure working in 
the police force and as a plumbing contractor.  The veteran 
has not yet been afforded a VA examination.  In light of the 
"low threshold" as announced in McLendon v. Nicholson, the 
Board finds that remand for a VA examination is necessary to 
determine if the veteran has a current hearing loss 
disability or tinnitus etiologically related to service.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should schedule the veteran 
for a VA audiological examination to 
determine if the veteran has current 
bilateral hearing loss and/or tinnitus 
due to noise exposure in service.  The 
audiologist should review the claims 
folder prior to examination.  The 
audiologist should identify any in-
service and post-service noise 
exposure.  The audiologist should state 
whether the veteran has current 
bilateral hearing loss and/or tinnitus, 
and if so, should state whether 
bilateral hearing loss and/or tinnitus 
is at least as likely as not related to 
service.  The audiologist should 
provide reasons and bases for all 
opinions provided.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

2. After all development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


